DETAILED ACTION
In response to communications filed 11 October 2021, claims 1, 4-5, 8, 11-12, and 15 are amended per applicant’s request. Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Qi and Mukherjee are the closest prior art on record to claims 6 and 13, which recite
acquiring a click log, wherein the click log includes at least one piece of search information and at least one piece of clicked information searched based on the at least one piece of search information; and
for each cluster of each field: determining a similarity between the cluster center belonging to the each cluster and each of the at least one piece of clicked information in the click log.

Mukherjee teaches a click log in 13:18-39, where “a set of search query logs (e.g., search query logs associated with a web site) are analyzed to determine a topic.” In addition, Qi teaches the cluster center belonging to the each cluster in paragraph [0003] by using a “clustering center as a topic.” Although Qi and Mukherjee individually teach these aspects of claims 6 and 13, the prior art on record does not teach performing for each cluster of each field:

determining a total number of an occurrence of each piece of search information in the click log; and
determining a sum of the total number of the occurrence and the number of the piece of info-news data belonging to the cluster as the info-news heat degree of the hot info-news corresponding to the cluster of the field.

These limitations, when considered in combination with claims 1 and 8 as a whole, amount to allowable subject matter.

Response to Arguments
Applicant’s arguments, see section “Objections to the Claims,” filed 11 October 2021, with respect to claims 4-5 and 11-12 have been fully considered and are persuasive.  The objection of claims 4-5 and 11-12 has been withdrawn. 
Applicant’s arguments, see section “Claim Rejections under 35 U.S.C. § 101,” page 9, lines 20-25, filed 11 October 2021, with respect to claims 1, 8, and 15 have been fully considered and are persuasive.  The rejection of claims 1-15 has been withdrawn. 
Applicant’s arguments, see section “Claim Rejections under 35 U.S. C. § 103,” filed 11 October 2021, with respect to claims 1, 8, and 15 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims are 1, 8, and 15 are objected to because of the following informalities: “the options of the to-be-selected fields” and “the options” have antecedent basis to --the plurality of options of to-be-selected fields-- (claim 1, lines 15 and 17, respectively). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2018/0357302 A1) in view of Short (WO 2005/073881 A1).

Regarding claim 1, Qi teaches a method for outputting information, comprising:
acquiring an info-news data set from a target info-news website (see Qi [0029], “newly-added text . . . is acquired,” where [0036] teaches acquiring from “news portals”);
determining a field to which each piece of info-news data in the info-news data set belongs (see Qi [0030]-[0031], “whether the topic described in the newly-added text is an existing topic” or “determined that the topic . . . is a newly-added topic,” where the “topic” is a field);

using the number of the piece of info-news data belonging to the each cluster as an info-news heat degree of the hot info-news, and outputting the info-news heat degree (see Qi [0066], “outputs the final hotness”),
wherein the method is performed by at least one processor (see Qi [0100]).
Qi does not teach in a single embodiment 
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster; and
using, for each cluster of each field, the cluster center in the each cluster as hot info-news of the each field.
However, Qi teaches in a another embodiment
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster (see Qi [0003], “text clustering . . . clustering center”); and
using, for each cluster of each field, the cluster center in the each cluster as hot info-news of the each field (see Qi [0003], “taking a frequently occurring term or a text in a clustering center as a topic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using the cluster center as hot info-news, as taught by Qi in an embodiment disclosed in paragraph [0003], with the other clustering techniques 
Qi as modified does not explicitly teach wherein outputting the info-news het degree comprises:
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface;
associating the options of the to-be-selected fields with a source by selecting the source on the interface; and
acquiring a click to a first option of a first to-be-selected field in the options, and in response to the click, outputting the hot info-news in the first to-be-selected field.
However, Short teaches wherein outputting the info-news het degree comprises
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface (see Short Fig. 4, elements 401 and 404, and page 11, lines 1-17, where the “pull down menu . . . source may be selected” is a plurality of options of sources and the “text box 401” that “could be substituted for a pull down menu” is a plurality of options of to-be-selected fields);

acquiring a click to a first option of a first to-be-selected field in the options, and in response to the click, outputting the hot info-news in the first to-be-selected field (see Short page 10, lines 26-32, “operator selects one or more of the items from the list . . . the item is displayed”).
It would have been obvious to one of ordinary skill the art before the effective filing date to present the options and user interface controls taught by Short, in combination with the techniques taught by Qi as modified, because “It would greatly advance the art to provide a user interface that allowed a user to define a topic rapidly and view and manipulate topic clusters to classify items of content rapidly” (see Short page 3, lines 12-14).
Qi as modified teaches
wherein the sources are websites, the websites including the target info-news website (see Short page 11, lines 1-17, and Qi [0036], where the “sources” taught by Short are “information sources . . . forums, news portals, Weibo and the like” as taught by Qi);
wherein the first source is the target info-news website (see Short page 11, lines 1-17, and Qi [0029] and [0036], where the first source, taught by Short, is the target info-news website taught by Qi); and
in response to the click, outputting the info-news heat degree of the hot info-news (see Short page 10, lines 26-32, and Qi [0066], where the “final hotness,” as taught by Qi, is outputted in response to the click taught by Short).

Regarding claim 8, Qi teaches an apparatus for outputting information, comprising:
at least one processor; and a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations (see Qi [0100]),
the operations comprising:
acquiring an info-news data set from a target info-news website (see Qi [0029], “newly-added text . . . is acquired,” where [0036] teaches acquiring from “news portals”);
determining a field to which each piece of info-news data in the info-news data set belongs (see Qi [0030]-[0031], “whether the topic described in the newly-added text is an existing topic” or “determined that the topic . . . is a newly-added topic,” where the “topic” is a field);
performing, for each of the field, a cluster analysis on the piece of info-news data belonging to the field in the info-news data set, to obtain a number of the piece of info-news data (see Qi [0058]-[0062] and [0066], the “clustering algorithm” and “hotness model” are a cluster analysis, and the “hotness” is a number of the piece of info-news data); and
using the number of the piece of info-news data belonging to the each cluster as an info-news heat degree of the hot info-news and outputting the info-news heat degree (see Qi [0066], “outputs the final hotness”).
Qi does not teach in a single embodiment 
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster; and

However, Qi teaches in a another embodiment
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster (see Qi [0003], “text clustering . . . clustering center”); and
using, for each cluster of each field, the cluster center in the each cluster as hot info-news of the each field (see Qi [0003], “taking a frequently occurring term or a text in a clustering center as a topic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using the cluster center as hot info-news, as taught by Qi in an embodiment disclosed in paragraph [0003], with the other clustering techniques disclosed, to predictably yield a “term or a text” as hot info-news to describe the topic. One of ordinary skill in the art would have been motivated to use the cluster center, because the clustering techniques taught by Qi in the Detailed Description of the invention build on the known clustering techniques disclosed to solve a “technical problem in the related art where only an existing topic can be discovered whilst a new topic cannot be discovered” (see Qi [0005]).
Qi as modified does not explicitly teach wherein outputting the info-news het degree comprises:
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface;

acquiring a click to a first option of a first to-be-selected field in the options, and in response to the click, outputting the hot info-news in the first to-be-selected field.
However, Short teaches wherein outputting the info-news het degree comprises
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface (see Short Fig. 4, elements 401 and 404, and page 11, lines 1-17, where the “pull down menu . . . source may be selected” is a plurality of options of sources and the “text box 401” that “could be substituted for a pull down menu” is a plurality of options of to-be-selected fields);
associating the options of the to-be-selected fields with a first source by selecting the first source on the interface (see Short Fig. 4, elements 401 and 404, and page 11, lines 1-17, selecting a source from the pull-down menu associates it with the title topic); and
acquiring a click to a first option of a first to-be-selected field in the options, and in response to the click, outputting the hot info-news in the first to-be-selected field (see Short page 10, lines 26-32, “operator selects one or more of the items from the list . . . the item is displayed”).
It would have been obvious to one of ordinary skill the art before the effective filing date to present the options and user interface controls taught by Short, in combination with the techniques taught by Qi as modified, because “It would greatly advance the art to provide a user interface that allowed a user to define a topic rapidly and view and manipulate topic clusters to classify items of content rapidly” (see Short page 3, lines 12-14).
Qi as modified teaches
wherein the sources are websites, the websites including the target info-news website (see Short page 11, lines 1-17, and Qi [0036], where the “sources” taught by Short are “information sources . . . forums, news portals, Weibo and the like” as taught by Qi);
wherein the first source is the target info-news website (see Short page 11, lines 1-17, and Qi [0029] and [0036], where the first source, taught by Short, is the target info-news website taught by Qi); and
in response to the click, outputting the info-news heat degree of the hot info-news (see Short page 10, lines 26-32, and Qi [0066], where the “final hotness,” as taught by Qi, is outputted in response to the click taught by Short).

Regarding claim 15, Qi teaches a non-transitory computer storage medium, storing a computer program, wherein the program, when executed by a processor, causes the processor to perform operations (see Qi [0103]),
the operations comprising:
acquiring an info-news data set from a target info-news website (see Qi [0029], “newly-added text . . . is acquired,” where [0036] teaches acquiring from “news portals”);
determining a field to which each piece of info-news data in the info-news data set belongs (see Qi [0030]-[0031], “whether the topic described in the newly-added text is an existing topic” or “determined that the topic . . . is a newly-added topic,” where the “topic” is a field);

using the number of the piece of info-news data belonging to the each cluster as an info-news heat degree of the hot info-news, and outputting the info-news heat degree (see Qi [0066], “outputs the final hotness”).
Qi does not teach in a single embodiment 
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster; and
using, for each cluster of each field, the cluster center in the each cluster as hot info-news of the each field.
However, Qi teaches in a another embodiment
performing, for each of the field, a cluster analysis to obtain a cluster center in each cluster (see Qi [0003], “text clustering . . . clustering center”); and
using, for each cluster of each field, the cluster center in the each cluster as hot info-news of the each field (see Qi [0003], “taking a frequently occurring term or a text in a clustering center as a topic”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine using the cluster center as hot info-news, as taught by Qi in an embodiment disclosed in paragraph [0003], with the other clustering techniques disclosed, to predictably yield a “term or a text” as hot info-news to describe the topic. One of 
Qi as modified does not explicitly teach wherein outputting the info-news het degree comprises:
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface;
associating the options of the to-be-selected fields with a source by selecting the source on the interface; and
acquiring a click to a first option of a first to-be-selected field in the options, and in response to the click, outputting the hot info-news in the first to-be-selected field.
However, Short teaches wherein outputting the info-news het degree comprises
presenting a plurality of options of sources and a plurality of options of to-be-selected fields in an interface (see Short Fig. 4, elements 401 and 404, and page 11, lines 1-17, where the “pull down menu . . . source may be selected” is a plurality of options of sources and the “text box 401” that “could be substituted for a pull down menu” is a plurality of options of to-be-selected fields);
associating the options of the to-be-selected fields with a first source by selecting the first source on the interface (see Short Fig. 4, elements 401 and 404, and page 11, lines 1-17, selecting a source from the pull-down menu associates it with the title topic); and

It would have been obvious to one of ordinary skill the art before the effective filing date to present the options and user interface controls taught by Short, in combination with the techniques taught by Qi as modified, because “It would greatly advance the art to provide a user interface that allowed a user to define a topic rapidly and view and manipulate topic clusters to classify items of content rapidly” (see Short page 3, lines 12-14).
Qi as modified teaches
wherein the sources are websites, the websites including the target info-news website (see Short page 11, lines 1-17, and Qi [0036], where the “sources” taught by Short are “information sources . . . forums, news portals, Weibo and the like” as taught by Qi);
wherein the first source is the target info-news website (see Short page 11, lines 1-17, and Qi [0029] and [0036], where the first source, taught by Short, is the target info-news website taught by Qi); and
in response to the click, outputting the info-news heat degree of the hot info-news (see Short page 10, lines 26-32, and Qi [0066], where the “final hotness,” as taught by Qi, is outputted in response to the click taught by Short).

Regarding claims 4 and 11, Qi as modified teaches wherein the determining a field to which each piece of info-news data in the info-news data set belongs comprises:

searching, for each information topic in the at least one information topic, for a field corresponding to the information topic from a predetermined field mapping table, and using the field as the field to which the piece of info-news data corresponding to the information topic belongs, wherein the field mapping table is used to represent a corresponding relationship between the information topic and the field (see Qi [0050], “similarity between each of the remaining semantic clusters and the existing topic is then calculated, and it is determined whether to add the newly-added topic into the existing topic”).

Regarding claims 5 and 12, Qi as modified teaches wherein the determining a field to which each piece of info-news data in the info-news data set belongs comprises:
inputting the info-news data set into a preset attention model to obtain at least one focus point, wherein the preset attention model is used to represent a corresponding relationship between the piece of info-news data and the focus point (see Qi [0040]-[0041] and [0050], “topic model may be introduced to mine a topic contained in a text,” where the “topic model” is a preset attention model and the obtained “semantic clusters” are focus points); and
inputting, for each focus point in the at least one focus point, the each focus point into a preset field classification model to obtain a field to which the focus point belongs, and using the 

Regarding claims 7 and 14, Qi as modified teaches further comprising: converting the hot info-news of each field into a predetermined format, and storing the converted hot info-news and the corresponding info-news heat degree into a database (see Qi [0066] and [0068], the hot-news info is converted into a predetermined format where “attribution relationship between a text and a topic may be marked and stored”; the converted hot info-news and corresponding info-news heat degree are stored in a database for at least the purpose of outputting).

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2018/0357302 A1) in view of Short (WO 2005/073881 A1) as applied to claims 1 and 8 above, and further in view of Sanfilippo et al. (US 2006/0248053 A1).

Regarding claims 2 and 9, Qi as modified does not explicitly teach wherein each piece of info-news data in the info-news data set includes an information title and information content, 
determining a similarity between the information title and the information content of each piece of info-news data in the info-news data set; and
removing a piece of info-news data including the similarity smaller than a predefined similarity threshold from the info-news data set.
However, wherein each piece of info-news data in the info-news data set includes an information title and information content (see Sanfilippo [0028] and [0042], where the “cluster label” is an information title and the “terms” are information content), and
after the acquiring an info-news data set from a target info-news website the method further comprises:
determining a similarity between the information title and the information content of each piece of info-news data in the info-news data set (see Sanfilippo [0042], “similarity values of word senses of the cluster label with respect to minor terms”); and
removing a piece of info-news data including the similarity smaller than a predefined similarity threshold from the info-news data set (see Sanfilippo [0042], “minor terms may be removed if an exemplary threshold is not exceeded”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove minor terms, as taught by Sanfilippo, in combination with the techniques taught by Qi as modified, because “cluster labels can be helpful in clarifying the meaning of clusters. However, the utility of a cluster label is severely limited when the word it represents is polysemous” (see Sanfilippo [0005]).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al. (US 2018/0357302 A1) in view of Short (WO 2005/073881 A1) as applied to claims 1 and 8 above, and further in view of Tiwari (US 2019/0102374 A1).

Regarding claims 3 and 10, Qi as modified does not explicitly teach wherein after the acquiring an info-news data set from a target info-news website, the method further comprises: comparing, for each piece of info-news data in the info-news data set, the piece of info-news data with a filter word in a preset filter word set, and removing the piece of info-news data from the info-news data set in response to determining that the piece of info-news data matches the filter word.
However, Tiwari teaches wherein after the acquiring an info-news data set from a target info-news website, the method further comprises: comparing, for each piece of info-news data in the info-news data set, the piece of info-news data with a filter word in a preset filter word set, and removing the piece of info-news data from the info-news data set in response to determining that the piece of info-news data matches the filter word (see Tiwari [0047], “remove those [n-grams] with a stop word”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to remove stop words, as taught by Tiwari, in combination with the techniques taught by Qi as modified, because “such as words [are] determined to be unhelpful for determining a trending topic” (see Tiwari [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743.  The examiner can normally be reached on 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kristopher Andersen/Primary Examiner, Art Unit 2158